BY THE COMMISSION.
On September 10, 1952 the commission by its duly designated examiner, G'eorge L. Patten, held a public hearing on this applies tion in the conference room of the Daytona Beach City Hall. Following the hearing the examiner submitted to the commission a proposed order, copies of which it transmitted to all parties of record with a notice that exceptions thereto could be filed with the commission within 15 days from the date thereof. Within that period the protestants jointly and severally filed exceptions to the proposed order and an application for oral argument. On November 18, 1952 the commission heard oral argument in Tallahassee. It has now considered the exceptions, the examiner’s proposed order and the record in the light of the oral argument,, and in consequence thereof adopts the examiner’s proposed order with modifications as the order of the commission.
*122In this proceeding Sea Zoo, Inc., a Florida corporation, seeks a certificate of public convenience and necessity to operate an auto transportation company for the purpose of transporting passengers between the Sea Zoo and Bongoland on the one hand, and points and places on U. S. highways 1 and A1A, located between the Ormond bridge on the north and the Port Orange bridge on the south, on the other hand.
Sea Zoo, Inc., is a tourist attraction located south of Daytona Beach. Marine specimens consisting of porpoises, sea lions, marine birds, alligators, snakes, fish, etc. are exhibited. This attraction also has the only male sea cow in captivity. Both salt water and fresh water specimens are kept alive and swimming in the same hydrarium by control of the salt content of the water. Bongoland is operated by Sea Zoo, Inc., and is the site of an old Spanish mission which was reconverted by the English into a sugar mill. Additional attractions at Bongoland include the gardens, miniature train, pony village, Seminole Indian village and the world’s only dinosaur jungle. The dinosaur jungle consists of dinosaurs constructed with cement and steel, the largest of which is the titanosaurus measuring approximately fifty feet from nose to tail. These dinosaurs have been scúlptured by an artist and are animated, giving the appearance of being actually alive and moving.
The number of admissions to the Sea Zoo and Bongoland during 1951 was approximately 25,000. Forty thousand admissions had been sold up to September 1952, and the applicant estimated that there would be approximately 50,000 admissions to both attractions for 1952.
Volusia Coach Co., Inc., Peninsula Transit Co. and Ormond Beach Transit Co. appeared in protest to the granting of the application. None of the protestants is serving Sea Zoo or Bongo-land; however, Peninsula Transit Co. has an application on file with this commission for an extension of its certificate which, if granted, would permit it to serve the Sea Zoo but not Bongoland. Protestants contend that under charter rights vested in their companies by law they could furnish any service that might be needed or required by the operators of Sea Zoo and Bongoland and they represent that there is no public need for the service proposed by applicant. Protestants state that they have not been called upon by any of the hotels in Daytona Beach, the convention bureau or the operators of Sea Zoo and Bongoland to provide service; further, they are ready, willing and financially able to provide such service as may be requested.
*123The only form of public bus transportation available to Sea Zoo is a service operated by the city of Daytona Beach between Daytona Beach and Port Orange. There is no public transportation to Bongoland other than by taxicab. The schedules operated by the city of Daytona Beach bus line are not and cannot be amenable to the desires of sightseers at these attractions. Passengers to Sea Zoo from points north of Daytona Beach must make at least one transfer to board the city of Daytona Beach bus. It is noteworthy that the city did not register a.protest at the above hearing and that the proposed service would be in direct competition with its buses only. The competition with the. protesting bus lines is indirect and negligible in its effect. The speculative harm to protestants is far outweighed by the. great convenience to visitors to these attractions in having available transportation devoted to their exclusive use.
Representatives of the Sheridan Beach Hotel, Princess Issena, Ellinor Village, other hotels and motels, located along U. S. highways 1 and A1A, have requested that the applicant institute the proposed service. The convention bureau of Daytona Beach has contacted the applicant and asked that this service be instituted as an accommodation to tourists visiting Daytona Beach and vicinity. Applicant’s witnesses point out that many conventions meet in Daytona Beach and that the proposed service would be of great value in entertaining such visitors.
The commission has given careful consideration to all of the evidence and testimony adduced at the hearing and has come to the conclusion that there is a need and demand for the service as proposed by applicant, but has come to the further conclusion that the proposed service is sightseeing carriage and is not regular common carriage under the commission’s rules governing passenger bus transportation. Rule 5 defines a regular common carrier as a common carrier of passengers operating between fixed termini over regular routes and on fixed schedules. Rule 6 defines a sightseeing carrier as a common carrier of passengers operating over irregular routes or not between fixed termini or not on fixed schedules.
The proposed operation is patently sightseeing carriage. Applicant seeks to transport passengers between Sea Zoo and Bongoland and between each of these two said places on the one hand and points and places on U. S. highways 1 and A1A located between Ormond bridge on the north and Port Orange bridge *124on the south on the other hand. U. S. highways 1 and A1A parallel each other, are located on opposite sides of Halifax River, and are connected by at least four different bridges lying between the Ormond bridge on the north and the Port Orange bridge on the south. With - reference to Rule 8, “Points and places on U. S. highways 1 and A1A located between Ormond bridge on the north and the Port Orange bridge on the south” thus are designated places specifically authorized for the pick-up and discharge of passengers, do not describe a specified route, do not preclude operation over a regular route, and would permit the use of the two named bridges and any bridge across the Halifax River lying between the two bridges. Sea Zoo and Bongoland are the only regularly recurring stops and are required to be, one or the other or both, the destination termini of each passenger on the outbound trip. In compliance with Rule 8, all advertised sightseeing trips will be operated as scheduled but once each trip reaches the location of a sightseeing attraction the schedule may be modified to accommodate the collective inclination of the sightseers. Rule 8 does not envision that sightseeing passengers shall be subjected to the same rigid schedules which are required for passngers seeking mere transportation.
The applicant proposes to operate one trip in the morning and one in the afternoon, using seven-passenger vehicles. Later, if the volume of traffic requires, applicant plans to purchase and use buses.- The proposed rates include transportation and admission to Sea Zoo and Bongoland.
The commission accordingly finds: (1) that public convenience and necessity require the granting of the application, (2) that the granting of the application will not adversely affect existing transportation facilities, and (8) that the applicant is qualified, financially and otherwise, to conduct the proposed operations.
It is therefore ordered that certificate of public convenience and necessity no. 435 be and the same is hereby issued to Sea Zoo, Inc. authorizing the operation of an auto transportation company in the common carriage of sightseeing passengers between Sea Zoo and Bongoland and between said two places on the one hand and points and places on U. S. highways 1 and A1A located between the Ormond bridge on the north and the Port Orange bridge on the south, on the other hand. It is further ordered that the applicant file with this commission evidence of compliance with its rules governing insurance.